Case 2:20-cv-05882-MCS-MRW Document 16 Filed 10/09/20 Pagelof1 Page ID #:73

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. CV20-5882 MCS (MRWx) Date October 9, 2020
Title Yong Koo v. Alexandria Corporation et al

 

 

 

Present: The Honorable Mark C. Scarsi, United States District Judge

 

 

Stephen Montes Kerr Not Reported
Deputy Clerk Court Reporter
Attorney(s) Present for Plaintiff(s): Attorney(s) Present for Defendant(s):
None Present None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR
LACK OF PROSECUTION

Plaintiff is ordered to show cause, in writing, no later than October 16, 2020,
why this action should not be dismissed for lack of prosecution. The Court will
consider the filing of the following on or before the above date as an appropriate
response to this Order to Show Cause:

Proof of service of summons and complaint
Answer by the defendant or an application for entry of default pursuant to
X_ Federal Rule of Civil Procedure 55(a)

Application for entry of default judgment pursuant to Federal Rule of Civil
Procedure 55(b)

No oral argument on this matter will be heard unless otherwise ordered by the
Court. See Fed. R. Civ. P. 78; Local Rule 7-15. The Order will stand submitted upon
the filing of the response to the Order to Show Cause. Failure to respond to the Order
to Show Cause will result in the dismissal of this action.

IT IS SO ORDERED.

 

Page 1 of 1 CIVIL MINUTES — GENERAL Initials of Deputy Clerk SMO
